DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 5/11/2021.  Claims 1, 3-5, 8, 10-12, 15, and 17-19 are pending where claims 1, 3-5, 8, 10-12, 15, and 17-19 were previously presented and claims 2, 6, 7, 9, 13, 14, 16, and 20 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Drawings
The drawings are objected to because the unlabeled boxes/rectangles shown in the drawings should be provided with descriptive text labels; in particular the objects represented by reference characters 201-228 in Figure 2.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claims recite a few limitations that do not appear to be supported by the applicant’s specification and drawings as currently recited in the claims.  The features, although disclosed in the specification and drawings, are tied to particular ordered steps and the claims appear to be reciting them out-of-order in a manner that does not appear to be enabling.  
In particular, each of the independent claims recite that the level of commonality is based “at least in part on the time period during which the website is accessed after exiting the first website and a comparison between a number of matching keywords obtained from the first and second websites and a match threshold” where the specification at paragraph [0038] states that the result of the comparison between the number of keyword matches and match threshold predicts the level of commonality.  The specification does not appear to have any description of determining the level of commonality based on the time period of the second website accessed after the first website.  The drawings in Figure 3 illustrate that based on the time threshold, the system will extract keywords and can then calculate/determine/predict the level of commonality.  In other words, the prediction/determination action is based on the time period; however, the actual value (i.e. level of commonality) is not based on the time period.  The Examiner reviewed the specification to see if some default value is utilized 
Furthermore, the independent claims indicate that the display unit displays “the second website along with the cached search data” where the specification indicates the opposite at paragraph [0040] that indicates that based on the match threshold (i.e. level of commonality), the system refrains from displaying the second website with the cached website search data.  In other words, the claims currently indicate that the system always displays the second website with the cached search data when Figure 3 and paragraph [0040] indicate that the cached search data is displayed/applied in particular circumstances.

Response to Arguments
Applicant's arguments (see the third and fourth paragraphs on page 7) have been fully considered but they are not persuasive.  The applicant points to 37 CFR 1.84 indicating the drawings meet the requirements.  As noted in the Drawing Objections, the objections state that the unlabeled boxes should be provided with labels but is not required to be labeled.  Therefore, the drawing objections still stand since the labeling of the unlabeled boxes not only enhances drawing clarity, readability, and understanding for any that would view upon the drawings but also makes it easier for any reader to know what the drawing entails without having to constantly search the specification to figure out what the reference characters refer to.  As noted by applicant, if the drawing objection is the only informality remaining when the claims are in condition for 

Applicant's arguments (see the second to last paragraph on page 7 through the last paragraph on page 11) have been fully considered and are persuasive.  The applicant incorporated amendments that required further search and consideration.  As seen from the previous 35 USC 103 rejections additional sections of the Govani reference illustrate that a plurality of inputs to search boxes (filter selection data) can be captured as well as query string and all that information can be cached and re-used on a similar website at a later time where the combination of references teach various claim limitations such that Giovani illustrates caching various search data and being able to utilize that information on similar websites, although Giovani is silent on what is considered similar, additional prior art references are provided including Bradford to illustrate term matching levels of commonality and Shokouhi which utilizes a timer to utilize information captured during the current search session for subsequent queries where the combination illustrates the usage of the cached search queries/criteria (additional information) to subsequent websites when that website is considered to be part of the same search session (i.e. satisfying a timer threshold).  However, the cited prior art references do not appear to teach the utilization of the time period threshold to determine whether to extract keywords from the second website.

Examiner Comments
The Examiner acknowledges that the spirit of the amendments appear to differentiate from the teachings of the cited prior art references.  With a few clarifying amendments to help structure the claim to resemble the order of operations as depicted in Figure 3, the Examiner believes the claims would address all outstanding rejections.  For example, for claim 1 with the display unit, perhaps indicate that it displays the second website and then have a wherein clause that indicates that when the second website is accessed within the threshold and based on the level of commonality determines whether to automatically apply the cached search data.  Additionally, clearly indicate that the level of commonality is only calculated with the extracted keywords when the second website is accessed within the time threshold; otherwise the system refrains from extracting keywords and displays the second website without the cached search data.  
Basically, clearly illustrate the three scenarios: (a) step 308 second website accessed not within time threshold and displayed, no further processing happens; (b) within threshold, keywords extracted, and level of commonality determined: (b1) low commonality determined and system refrains from applying cached data to displayed second website; (b2) high commonality determined system applies cached data to displayed second website.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/17/2021